

EXHIBIT 10.21





ALIMERA SCIENCES INC.
2010 EQUITY INCENTIVE PLAN
ADDENDUM
Terms and Conditions for French Option Grants
The following terms and conditions will apply in the case of Option grants to
French residents and to those individuals who are otherwise subject to the laws
of France.


1.Definitions: All capitalized terms and expressions contained herein shall have
the meanings ascribed to them in the Alimera Sciences Inc. 2010 Equity Incentive
Plan, it being specified that:


(a)"Applicable Laws" means the legal requirements relating to the administration
of stock option plans under the laws of the State of Delaware, the laws of
United States, any stock exchange or quotation system on which the Common Stock
is listed or quoted and French corporate, securities, labor and tax laws.


(b)"Employee" means (i) any person employed by the Company or a branch of the
Company or a Subsidiary in a salaried position within the meaning Applicable
Laws, who does not own more than 10% of the voting power of all classes of stock
of the Company, or any Parent or Subsidiary, and who is a resident of the
Republic of France or (ii) any person employed by the Company or a branch of the
Company or a Subsidiary who is a resident of France for tax purposes or who
performs his or her duties in France and is subject to French income social
security contributions on his or her remuneration.


(c)"Fair Market Value" means, as of any date, the dollar value of Common Stock
determined as follows:


(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market or
Nasdaq Global Market of the Nasdaq Stock Market, its Fair Market Value will be
the average closing price for the last 20 trading days preceding the date of
determination for such stock (or the average closing bid price for such 20
trading-day period, if no sales were reported) as quoted on such exchange or
system and reported in The Wall Street Journal or such other source as the
Administrator deems reliable;


(ii)If the Common Stock is quoted on the Nasdaq Stock Market (but not on the
Nasdaq Global Select Market or Nasdaq Global Market thereof) or regularly quoted
by a recognized securities dealer but selling prices are not reported, its Fair
Market Value will be the




--------------------------------------------------------------------------------



mean between the high bid and low asked prices for the Common Stock for the last
20 trading days preceding the date of determination; or


(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Board.
Notwithstanding the above, the Fair Market Value will be equal to the Fair
Market Value as defined in the Plan provided that it is not lower than 80% of
the Fair Market Value as defined in Section 1 (c) (i), (ii) and (iii) of this
Addendum.


(d)"Subsidiary" means any participating subsidiary of the Company located in the
Republic of France and that falls within the definition of “subsidiary” within
the meaning of Section L. 225-180 paragraph 1 of the French commercial code.


(e)“Termination” means if the Participant is an Employee, the last day the
Participant worked as Employee irrespective of whether the termination of the
employment agreement is due to resignation or dismissal of the Employee for any
reason whatsoever; if the Participant is a corporate officer as defined in
Section 2 of this Addendum, Termination means the date on which he or she
effectively leaves his or her position as a corporate officer for any reason
whatsoever.


(f)“Optioned Stock” means the Common Shares issued upon the exercise of an
Option.


2.Eligibility: Options granted pursuant to this Addendum may be granted only to
Employees. To the extent applicable to the Company, the “Président du conseil
d’administration”, the “membres du directoire”, the “Directeur general”, the
“directeurs généraux délégués”, the “Gérant” of a company with capital divided
by shares who are not also Employees of a Subsidiary in accordance with a valid
employment agreement may also be granted Options hereunder provided that the
Optioned Stock are listed. For the purpose of this Addendum, when applicable,
the rules set forth for an Employee shall be applicable to the aforementioned
corporate officers.


3.Stock Subject to the Plan: The total number of Options outstanding which may
be exercised for newly issued Common Shares may at no time exceed one-third of
the Company’s voting stock, whether preferred stock of the Company or Common
Stock. If any Optioned Stock is to consist of reacquired Common Shares, such
Optioned Stock must be purchased by the Company, in the limit of 10% of its
share capital, prior to the date of grant of the corresponding new Option and
must be reserved and set aside for such purposes. In addition, the new Option
must be granted within one (1) year of the acquisition of the Common Shares
underlying such new Option.


4.Limitations Upon Granting of Options.






--------------------------------------------------------------------------------



(a)Declaration of Dividend; Capital Increase: To the extent applicable to the
Company, Options cannot be granted during the 20 trading days from (i) the date
the Common Stock is trading on an ex-dividend basis or (ii) a capital increase.


(b)Non-Public Information: To the extent applicable to the Company, the Company
shall not grant Options during the closed periods required under Section L
225-177 of the French Commercial Code. As a result, notwithstanding any other
provision of the Plan, Options cannot be granted:
(i)during the ten (10) trading days preceding and following the date on which
the consolidated accounts, or, if unavailable, the annual accounts, are made
public;


(ii)during the period between the date on which the Company’s governing bodies
(i.e., the Board of Directors) become aware of information which, if made
public, could have a material impact on the price of the Common Shares, and the
date ten (10) trading days after such information is made public.


(c)Right to Employment: Neither the Plan nor any Option shall confer upon any
Participant any right with respect to continuing the Participant’s employment
relationship with the Company or any Subsidiary.


5.Exercise Price. The exercise price for the Common Shares to be issued pursuant
to exercise of an Option will be determined by the Board of Directors upon the
date of grant of the Option but will be no less than one hundred percent (100%)
of the Fair Market Value per Common Share on the date of grant.


6.Term of Option: The term of each Option shall be as stated in the Award
Agreement provided, however, that the maximum term of an Option shall not exceed
ten (10) years from the date of grant of the Option.


7.Exercise of Option/ Restriction on Sale:


(a)Options may be exercised to the extent they have vested. Options granted
hereunder will vest as the Board determines.


(b)An Option will be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Common
Shares with respect to which the Option is exercised together with any
applicable withholding taxes and social security contributions. Full payment may
consist of any consideration and method of payment authorized by the Board and
permitted by the Award Agreement, the Plan and the Addendum to the exclusion of
any cashless exercise program. Until the Common Shares are issued (as evidenced
by the appropriate entry in the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Common Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Common Shares promptly after the Option is exercised. No
adjustment will be made for a




--------------------------------------------------------------------------------



dividend or other right for which the record date is prior to the date the
Common Shares are issued, except as provided in Article 11 of the Plan.


(c)Option granted to corporate officers: In the event of Options granted
pursuant to this Addendum to a French grantee who qualifies as a corporate
officer under French law (“mandataires sociaux”) as defined in Section 2 above:


i)the Award Agreement shall determine the portion of the Options the corporate
officer will not be entitled to exercise before the end of his functions or, the
portion of the Common Shares the corporate officer will have to hold until the
end of his functions and;


ii)the Company will implement stock options plan, restricted stock units plan,
voluntary or mandatory profit sharing agreement for at least 90% of the French
branch and subsidiaries’ employees.


8.Non-Transferability of Options: An Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.


9.Changes in Capitalization: If any adjustment or substitution provided for in
Article 11 of the Plan to the exercise price and the number of Common Shares
covered by outstanding Options would violate Applicable Laws in such a way to
jeopardize the favorable tax and social security treatment of this Plan together
with this Addendum and the Options granted thereunder, then no such adjustment
nor substitution will be made prior to the exercise of any such outstanding
Options.


10.Information Statements to Participants: The Company or Subsidiary, as
required under Applicable Laws, will provide each Participant with copies to the
appropriate governmental entities, such statements of information as required by
the Applicable Laws.


11.Reporting to the Shareholders’ Meeting: The Subsidiary, if required under
Applicable Laws, will provide its shareholders with an annual report with
respect to Options granted and/or exercised by its Employees in the financial
year.






